Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.130 Filed 07/13/20 Page 1 of 19




                                 SETTLEMENT AGREEMENT

          This Settlement Agreement (“Agreement”) is entered into among: (a) the United

   States of America, acting through the United States Department of Justice and on behalf of

   U.S. Customs and Border Protection (“CBP” or “Customs”) (collectively the “United

   States”); (b) defendants CWD, LLC; CWD Holding Corp.; CWD Intermediate Holding

   Corp.; CWD Acquisition, LLC; APC Automotive Technologies Intermediate Holdings,

   LLC; APC Automotive Technologies, LLC; Qualis Enterprises, Inc.; Qualis Automotive,

   L.L.C.; AP Emissions Technologies, LLC; AP Exhaust Products DISC, Inc.; Eastern

   Manufacturing, LLC; AirTek, LLC; and Aristo, LLC (collectively, “Defendants” and the

   term “Defendants” includes each of them individually); and (c) Jeffrey S. Hawk and Steven

   Hughes (“Relators”). Hereafter, the United States, Relators, and Defendants may be

   individually referred to as a “Party” or collectively referred to as the “Parties.”

                                            RECITALS

          A.      Defendants are an aftermarket supplier of brake, chassis, exhaust and

   emissions parts in North America. As part of their business, Defendants have imported,

   engineered, and distributed brake parts.

          B.      On July 7, 2017, Relator Jeffrey S. Hawk filed a qui tam action in the United

   States District Court for the Eastern District of Michigan captioned United States ex rel.

   Jeffrey S. Hawk v. CWD Holdings, LLC, Advance Stores Company, Inc., and Ozark

   Automotive Distributors, Inc., No. 17-cv-12225-BAF (EASx) (E.D.Mich. 2017), pursuant

   to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b); and on August 14,

   2019, Relator Steven Hughes filed a qui tam action in the United States District Court for

   the Central District of California captioned United States ex rel. Steven Hughes v. CWD,
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.131 Filed 07/13/20 Page 2 of 19




   LLC, et al., No. 19-7089-DMG (JEMx) (C.D.Cal. 2019), with multiple overlapping qui

   tam allegations (collectively, the two qui tam cases are the “Civil Actions”). The Civil

   Actions allege that Defendants concealed a decade-long tariff misclassification of imported

   brake pads from CBP, thereby resulting in the improper avoidance by Defendants of

   millions of dollars in import duties. Specifically, the Civil Actions allege that Defendants

   knowingly misclassified imported “mounted” brake pads as “not mounted” using an

   incorrect classification code under the Harmonized Tariff Schedule of the United States

   from at least September 2006 through April 2017, thereby resulting in Defendants’ non-

   payment of a 2.5% tariff on those imported brake pads during that period. The Civil Actions

   further allege that in April 2017, when confronted with the misclassification, corporate

   officers of Defendant CWD, LLC concealed and decided not to disclose the past

   misclassification to CBP. Relator Hughes’s Civil Action also alleges certain retaliation,

   wrongful-termination, constructive-discharge, and other employment-related claims (the

   “Hughes Retaliation Claims”).

          C.      The United States contends that it has certain civil claims against

   Defendants for: (a) Defendants’ knowing misclassification of “mounted” imported brake

   pads as being “not mounted” from September 2006 through April 2017, which resulted in

   Defendants’ non-payment of a 2.5% tariff on those imported brake pads during that period;

   and (b) when confronted with the misclassification, concealing and deciding not to disclose

   the past misclassifications to CBP. The conduct described in this Paragraph C is referred

   to below as the “Covered Conduct.”




                                                2
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.132 Filed 07/13/20 Page 3 of 19




              D.       This Agreement is neither an admission of liability or wrongdoing by

   Defendants regarding the Covered Conduct or the allegations in the Civil Actions, nor a

   concession by the United States that its claims are not well founded.

              E.       Relators claim entitlement under 31 U.S.C. § 3730(d) to a share of the

   proceeds of this Agreement and to Relators’ reasonable expenses, attorneys’ fees, and

   costs.

              F.       On June 3, 2020, Defendants filed voluntary petitions under chapter 11 of

   Title 11 of the United States Code (11 U.S.C. §§ 101 et seq. “Bankruptcy Code”) in the

   United States Bankruptcy Court for the District of Delaware (“Bankruptcy Court”) in the

   jointly administered cases captioned, In re APC Automotive Technologies Intermediate

   Holdings, LLC. et al., Case No. 20-11466-CSS (Bankr. D. Del. 2020) (“Bankruptcy

   Case”). Defendants remain in possession of their property and are managing their

   businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

   Bankruptcy Code. Defendants have proposed a Plan1 that provides for a comprehensive

   restructuring of their prepetition obligations and preserves the going-concern value of the

   Defendants’ businesses. This Agreement and the Settlement Amount described in

   paragraph 1 below represents a non-dischargeable debt under 11 U.S.C. §1141(d)(6); and

   any plan, supporting plan documents, or order confirming the plan will include language,

   as appropriate, giving effect to this paragraph.2 The Defendants anticipate that the



   1        “Plan” refers to the Joint Prepackaged Chapter 11 Plan of Reorganization of APC Automotive
            Technologies Intermediate Holdings, LLC and Its Debtor Affiliates, filed by the debtor
            Defendants in the Bankruptcy Case [Docket No. 23].
   2        References to Defendants shall include and encompass the Reorganized Debtors as defined in the
            Plan. For the avoidance of doubt, the Reorganized Debtors shall be considered successors to
            Defendants and be fully responsible for any liabilities, obligations, or conditions included in this
            Agreement.


                                                         3
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.133 Filed 07/13/20 Page 4 of 19




   Bankruptcy Court will confirm the Plan on July 10, 2020, or on such other date as

   determined by the Bankruptcy Court, which shall then become effective upon the

   “Effective Date” as such term is defined in the Plan.

          To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation

   of the above claims, and in consideration of the mutual promises and obligations of this

   Agreement, the Parties agree and covenant as follows:

                                 TERMS AND CONDITIONS

          1.      Defendants shall pay to the United States the sum total of $8,000,000.00

   (“Settlement Amount”), of which $5,463,347 is restitution, as follows:

                  a. Defendants will make a payment to the United States in the amount of

                      $4,000,000 by electronic funds transfer pursuant to written instructions

                      to be provided by the Office of the United States Attorney for the

                      Eastern District of Michigan no later than five business days after the

                      Agreement Effective Date (defined below).

                  b. By January 31, 2021, Defendants will pay an additional $2,000,000,

                      plus interest at the 5-year Treasury note rate per annum (0.3%) that is in

                      effect on the Agreement Effective Date. By December 31, 2021,

                      Defendants will pay the remaining $2,000,000, plus interest at the 5-

                      year Treasury note rate per annum (0.3%) that is in effect on the

                      Agreement Effective Date.

                  c. Collectively the Settlement Amount and interest to be received by the

                      United States pursuant to this Agreement shall be referred to as the

                      “Settlement Consideration.” Any unpaid Settlement Consideration shall



                                                4
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.134 Filed 07/13/20 Page 5 of 19




                       be secured by a lien (“United States Lien”) on the “Collateral” (as such

                       term is defined in the ABL Exit Facility and Term Exit Facility (each as

                       defined in the Plan)). Defendants represent and warrant that there are no

                       current encumbrances on the Collateral other than the United States

                       Lien, liens in favor of the ABL Exit Facility and Term Exit Facility (as

                       defined in the Plan) and other liens permitted to be outstanding under

                       each of the ABL Exit Facility and Term Exit Facility (collectively, the

                       “Senior Liens”). The United States Lien shall be at all times junior and

                       subordinate in all respects only to the Senior Liens for all purposes, and

                       senior to any other interests, until the Settlement Consideration is fully

                       paid, at which time the United States Lien will be automatically and

                       unconditionally released and discharged. Based on the valuation

                       analysis attached as Exhibit D to the Disclosure Statement, 3 on the

                       Effective Date, the Defendants represent, based on their current actual

                       knowledge, that there will be more than $4 million in equity value, after

                       all secured claims with liens senior to the United States Lien.

                       Defendants shall assist the United States in completing the required

                       filing to record the United States Lien on the Collateral within five (5)

                       days after the Agreement Effective Date. Defendants shall do and cause

                       to be done all things reasonably necessary and requested to perfect and

                       keep in full force the United States Lien, including, but not limited to,



   3    “Disclosure Statement” refers to the First Amended Disclosure Statement for the Joint Prepackaged
        Chapter 11 Plan of Reorganization of APC Automotive Technologies Intermediate Holdings, LLC
        and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 25].

                                                     5
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.135 Filed 07/13/20 Page 6 of 19




                   the prompt payment of Defendants’ reasonable fees and expenses

                   incurred in connection with any filings made to perfect the United States

                   Lien, until the Defendants pay the Settlement Consideration in full.

                   Defendants further agree to keep and maintain the Collateral in good

                   condition (except for ordinary wear and tear) and keep current on all

                   taxes and fees owed. In addition, Defendants agree to maintain

                   insurance on the Collateral with a reputable and financially sound

                   insurance company that is customary (in amount and coverage) with

                   similar assets and consistent with past practices.

               d. To the extent that Defendants effectuate a sale of all, or substantially all,

                   of their assets or equity before December 31, 2021, and any Settlement

                   Consideration is outstanding, the United States shall be paid the

                   outstanding balance of the Settlement Consideration on the closing date

                   of such sale.

               e. To the extent that Defendants do not pay the Settlement Consideration

                   in full on or before December 31, 2021, Defendants acknowledge that

                   the United States has a non-dischargeable claim for $16.5 million plus

                   civil penalties (representing $5.5 million single damages times three);

                   provided, that the $16.5 million shall not be a secured claim in the

                   Bankruptcy Case; and provided, further that any such amount shall be

                   reduced on a dollar for dollar basis by any amounts of the Settlement

                   Consideration previously paid to the United States pursuant to the

                   Agreement.



                                              6
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.136 Filed 07/13/20 Page 7 of 19




          2.      Conditioned upon the United States receiving the Settlement Consideration

   payments from Defendants, the United States agrees that it shall pay to Relators,

   collectively, from the Settlement Consideration payments received from Defendants, all of

   Relators’ share of the Settlement Consideration (the “Relators’ Share Payments”), by

   electronic funds transfer, namely, 18.5 percent of each such Settlement Consideration

   payment received under the Agreement as soon as feasible after receipt of the Settlement

   Consideration payment. The United States shall make all such Relators’ Share Payments

   to Relator Jeffrey S. Hawk’s counsel’s Client Trust Account (and it will then be Relator

   Hawk’s responsibility to pay Relator Steven Hughes). The United States has been advised

   by counsel for the Relators that the Relators have agreed that the entire Relators’ share will

   be paid to Relator Jeffrey S. Hawk’s counsel’s Client Trust Account to be distributed

   between the two Relators pursuant to their False Claims Relators Share Agreement and

   Conflict Waiver. If Defendants fail to make a Settlement Consideration payment, the

   United States will have no obligation to make the corresponding Relators’ Share Payment.

          3.      Defendants shall have no obligations to make any payments to Relators,

   other than as set forth in this paragraph. Defendants will pay an agreed amount for both

   Relators’ expenses, and attorney’s fees and costs of $250,000, by electronic funds

   transfer to Relator Jeffrey S. Hawk’s counsel’s Client Trust Account no later than five (5)

   days after the Effective Date of this Agreement. Relator Jeffrey S. Hawk’s counsel will

   distribute the funds pursuant to a separate agreement between the two Relators’ counsel.

          4.      Subject to the exceptions in Paragraph 6 (concerning excluded claims)

   below, and conditioned upon Defendants’ full payment of the Settlement Consideration,

   the United States fully and finally releases Defendants, and their current directors, officers,



                                                 7
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.137 Filed 07/13/20 Page 8 of 19




   agents, and employees (“Defendant Releasees”) as of the Agreement Effective Date, from

   any civil or administrative monetary claim the United States has for the Covered Conduct,

   under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil Remedies

   Act, 31 U.S.C. §§ 3801-3812; 19 U.S.C. §§ 1592 and 1595a of the Tariff Act of 1930, as

   amended; or the common law theories of breach of contract, payment by mistake, unjust

   enrichment, and fraud (collectively, “Released Claims”).

          5.      Subject to the exceptions in Paragraph 6 below, and conditioned upon

   Defendants’ full payment of the Settlement Consideration, Relators, for themselves and for

   their heirs, successors, attorneys, agents, and assigns, fully and finally release Defendant

   Releasees from any civil or other monetary claim related to the Covered Conduct, including

   but not limited to the Released Claims, that Relators have asserted, could have asserted, or

   may assert in the future against Defendant Releasees. Notwithstanding the terms of this

   paragraph 5, or any other term of this Agreement, the Hughes Retaliation Claims are

   specifically reserved and are not released.

          6.      Notwithstanding the releases given in paragraphs 4 and 5 of this Agreement,

   or any other term of this Agreement, the following claims of the United States are

   specifically reserved and are not released:

                  a.      Any liability arising under Title 26, U.S. Code (Internal Revenue

                          Code);

                  b.      Any criminal liability;

                  c.      Except as explicitly stated in the Agreement, any administrative

                          liability, including the suspension and debarment rights of any

                          federal agency;



                                                 8
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.138 Filed 07/13/20 Page 9 of 19




                  d.      Any liability to the United States (or its agencies) for any conduct

                          other than the Covered Conduct;

                  e.      Any liability based upon obligations created by this Agreement; and,

                  f.      Any liability of individuals who were not employed by Defendants

                          on the Agreement Effective Date.

          7.      Relators, for themselves, and for their heirs, successors, attorneys, agents,

   and assigns shall not object to this Agreement but agree and confirm that this Agreement

   is fair, adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. §

   3730(c)(2)(B). Conditioned upon Relators’ receipt of the Relators’ Share Payments

   described in Paragraph 2, Relators and their heirs, successors, attorneys, agents, and assigns

   fully and finally release, waive, and forever discharge the United States, its agencies,

   officers, agents, employees, and servants, from any claims arising from the filing of the

   Civil Actions or under 31 U.S.C. § 3730, and from any claims to a share of the proceeds

   of this Agreement and/or the Civil Actions (except to the extent that Relators pursue the

   Civil Actions against defendants who are not the Defendants in this Agreement).

          8.      Relators, for themselves, and for their heirs, successors, attorneys, agents,

   and assigns, release Defendant Releasees, from any liability to Relators arising from the

   filing of the Civil Actions or the Covered Conduct, or under 31 U.S.C. § 3730(d) for

   expenses or attorney’s fees and costs; provided, however, that the Hughes Retaliation

   Claims shall not be released.

          9.      Defendants waive and shall not assert any defenses Defendants may have

   to any criminal prosecution or administrative action relating to the Covered Conduct that

   may be based in whole or in part on a contention that, under the Double Jeopardy Clause



                                                 9
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.139 Filed 07/13/20 Page 10 of 19




    in the Fifth Amendment of the Constitution, or under the Excessive Fines Clause in the

    Eighth Amendment of the Constitution, this Agreement bars a remedy sought in such

    criminal prosecution or administrative action.

           10.     Defendants fully and finally release the United States, its agencies, officers,

    agents, employees, and servants, from any claims (including attorney’s fees, costs, and

    expenses of every kind and however denominated) that Defendants have asserted, could

    have asserted, or may assert in the future against the United States, its agencies, officers,

    agents, employees, and servants, related to the Covered Conduct and the United States’

    investigation and prosecution thereof.

           11.     Defendants fully and finally release the Relators and their respective heirs,

    agents, successors, attorneys and assigns from any claims (including attorney’s fees, costs,

    and expenses of every kind and however denominated) that Defendants have asserted,

    could have asserted, or may assert in the future against the Relators, their respective heirs,

    agents, successors, attorneys and assigns, related to the Covered Conduct and the Relators’

    investigation, filing and prosecution of the Civil Actions.

           12.     a.      Unallowable Costs Defined: All costs (as defined in the Federal

    Acquisition Regulation, 48 C.F.R. § 31.205-47) incurred by or on behalf of Defendants,

    and its present or former officers, directors, employees, shareholders, and agents in

    connection with:

                           (1)     the matters covered by this Agreement;

                           (2)     the United States’ audit(s) and civil investigation(s) of the

                                   matters covered by this Agreement;




                                                 10
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.140 Filed 07/13/20 Page 11 of 19




                          (3)     Defendants’ investigation, defense, and corrective actions

                                  undertaken in response to the United States’ audit(s) and

                                  civil investigation(s) in connection with the matters covered

                                  by this Agreement (including attorney’s fees);

                          (4)     the negotiation and performance of this Agreement;

                          (5)     the payments Defendants make to the United States pursuant

                                  to this Agreement and any payments that Defendants may

                                  make to Relators, including costs and attorneys’ fees,

    are unallowable costs for government contracting purposes (hereinafter referred to as

    “Unallowable Costs”).

                   b.     Future Treatment of Unallowable Costs: Unallowable Costs will be

    separately determined and accounted for by Defendants, and Defendants shall not charge

    such Unallowable Costs directly or indirectly to any contract with the United States.

                   c.     Treatment of Unallowable Costs Previously Submitted for Payment:

    Within 90 days after the Agreement Effective Date, Defendants shall identify and repay by

    adjustment to future claims for payment or otherwise any Unallowable Costs included in

    payments previously sought by Defendants or any of their subsidiaries or affiliates from

    the United States. Defendants agree that the United States, at a minimum, shall be entitled

    to recoup from Defendants any overpayment plus applicable interest and penalties as a

    result of the inclusion of such Unallowable Costs on previously-submitted requests for

    payment. The United States, including the Department of Justice and/or the affected

    agencies, reserves its rights to audit, examine, or re-examine Defendants’ books and

    records and to disagree with any calculations submitted by Defendants or any of its



                                                11
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.141 Filed 07/13/20 Page 12 of 19




    subsidiaries or affiliates regarding any Unallowable Costs included in payments previously

    sought by Defendants, or the effect of any such Unallowable Costs on the amount of such

    payments.

           13.     Defendants agree to cooperate fully and truthfully with the United States’

    investigation of individuals and entities not released in this Agreement. Upon reasonable

    notice, Defendants shall encourage, and agree not to impair, the cooperation of their

    directors, officers, and employees, and shall use their best efforts to make available, and

    encourage, the cooperation of former directors, officers, and employees for interviews

    and testimony, consistent with the rights and privileges of such individuals. Defendants

    further agree to furnish to the United States, upon written request, complete and

    unredacted copies of all non-privileged (1) documents, (2) reports, (3) memoranda of

    interviews, and (4) records in their possession, custody, or control concerning any

    investigation of the Covered Conduct that they have undertaken, or that have been

    performed by another on their behalf.

           14.     This Agreement is intended to be for the benefit of the Parties only.

           15.      On or before the Agreement Effective Date, the Parties shall sign in each

    of the Civil Actions a Joint Stipulation of Dismissal (“Stipulation of Dismissal”) without

    prejudice pursuant to Rule 41(a)(1), except that Relator Hughes shall not be required to

    dismiss the Retaliation Claims and shall be entitled to pursue those claims, and Defendants

    and Relator Hughes agree to reserve all rights, claims, defenses, and remedies related to,

    or arising out of, the Hughes Retaliation Claims and except that Relator Hawk shall not be

    required to dismiss claims against defendants who are not the Defendants in this Agreement

    and Relator Hawk reserves all rights, claims, defenses, and remedies related to, or arising



                                                 12
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.142 Filed 07/13/20 Page 13 of 19




    out of such claims. Promptly after Defendants have paid the United States the initial

    $4,000,000 described in Paragraph 1.a., the Parties shall file a motion or stipulation to

    amend each Stipulation of Dismissal in each Civil Action to be with prejudice as to the

    Covered Conduct, except that the motion or stipulation to amend the Stipulation of

    Dismissal will not include the Hughes Retaliation Claims.

           16.     Each Party shall bear its own legal and other costs incurred in connection

    with this matter, including the preparation and performance of this Agreement.

           17.     Each Party and signatory to this Agreement represents that it freely and

    voluntarily enters into this Agreement without any degree of duress or compulsion.

           18.     This Agreement is governed by the laws of the United States. The exclusive

    jurisdiction and venue for any dispute relating to this Agreement is the United States

    District Court for the Eastern District of Michigan. For purposes of construing this

    Agreement, this Agreement shall be deemed to have been drafted by all Parties to this

    Agreement and shall not, therefore, be construed against any Party for that reason in any

    subsequent dispute.

           19.     This Agreement constitutes the complete agreement between the Parties.

    This Agreement may not be amended except by written consent of the Parties.

           20.     The undersigned counsel represent and warrant that they are fully

    authorized to execute this Agreement on behalf of the persons and entities indicated below.

           21.     This Agreement may be executed in counterparts, each of which constitutes

    an original and all of which constitute one and the same Agreement.

           22.     This Agreement is binding on Defendants’ successors, transferees, heirs,

    and assigns.



                                                13
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.143 Filed 07/13/20 Page 14 of 19




                July 9, 2020
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.144 Filed 07/13/20 Page 15 of 19




                                        ETHAN P. DAVIS
                                        Acting Assistant Attorney General
                                                      Digitally signed by
                                       JEANNE         JEANNE DAVIDSON

    DATED:                             DAVIDSON Date:        2020.07.10
                                       ______________________________
                                                      09:17:20 -04'00'

                                       JEANNE E. DAVIDSON
                                       Director, Commercial Litigation Branch
                                       Civil Division
                                       Department of Justice


    DATED:                             ______________________________
                                       STEPHEN C. TOSINI
                                       Senior Trial Counsel
                                       Commercial Litigation Branch
                                       Civil Division
                                       Department of Justice


                               DEFENDANTS

                                        CWD, LLC; CWD Holding Corp.; CWD
                                        Intermediate      Holding    Corp.;    CWD
                                        Acquisition, LLC; APC Automotive
                                        Technologies Intermediate Holdings, LLC;
                                        APC Automotive Technologies, LLC; Qualis
                                        Enterprises, Inc.; Qualis Automotive, L.L.C.;
                                        AP Emissions Technologies, LLC; AP
                                        Exhaust Products DISC, Inc.; Eastern
                                        Manufacturing, LLC; AirTek, LLC; and
                                        Aristo, LLC

    DATED:                             _____________________________
                                       MARC WEINSWEIG
                                       Authorized signatory for Defendants

                                        HOLLAND & HART LLP

    DATED:                             _____________________________
                                       GREG E. GOLDBERG
                                       DAVID J. GLYNN
                                       Counsel for APC Automotive Technologies
                                       (direct or indirect parent of other Defendants)




                                       15
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.145 Filed 07/13/20 Page 16 of 19




               7/10/20
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.146 Filed 07/13/20 Page 17 of 19
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.147 Filed 07/13/20 Page 18 of 19




                                      Jeffrey S. Hawk-RELATOR


     DATED: _ _ __
                                                 Relator Jeffrey S. Hawk

                                                 HOYER LAW GROUP, PLLC

     DATED: _ _ __
                                                 DAVID L. HARON
                                                 Attorney for Relator Jeffrey S. Hawk


                                      Steven Hughes - RELATOR


     DATED:        7.\0 ,'2,()'].J)

                                                 CONSTANTINE CANNON LLP


     DATED: _ _ __
                                                 ERIC R. HAVIAN
                                                 Attorney for Relator Steven Hughes


     14817938_18




                                                 16
Case 2:17-cv-12225-BAF-EAS ECF No. 26-1, PageID.148 Filed 07/13/20 Page 19 of 19




                            Jeffrey S. Hawk - RELATOR


    DATED:                              _____________________________
                                        Relator Jeffrey S. Hawk

                                        HOYER LAW GROUP, PLLC

    DATED:                              _____________________________
                                        DAVID L. HARON
                                        Attorney for Relator Jeffrey S. Hawk


                            Steven Hughes - RELATOR


    DATED:                              _____________________________
                                        Relator Steven Hughes

                                        CONSTANTINE CANNON LLP


    DATED: July 10, 2020                _____________________________
                                        ERIC R. HAVIAN
                                        Attorney for Relator Steven Hughes


    14817938_18




                                       16
